                      Case 1:19-cv-03154-RDM Document 6 Filed 10/25/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                    District
                                              __________     of Columbia
                                                          District of __________


              Center for Biological Diversity,                 )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-03154-RDM
      Bureau of Safety & Envtl. Enforcement, et al.,           )
                            Defendant                          )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Center for Biological Diversity                                                                       .


Date:          10/25/2019                                                            /s/ Cari Miyoko Sakashita
                                                                                         Attorney’s signature


                                                                          Cari Miyoko Sakashita (admitted pro hac vice)
                                                                                     Printed name and bar number
                                                                                   Center for Biological Diversity
                                                                                      1212 Broadway #800
                                                                                       Oakland, CA 94612

                                                                                               Address

                                                                                  miyoko@biologicaldiversity.org
                                                                                            E-mail address

                                                                                          (510) 844-7108
                                                                                          Telephone number

                                                                                          (510) 844-7150
                                                                                             FAX number
